                  Case 20-11719-CSS              Doc 16       Filed 07/01/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 15
                                                                   )
CDS U.S. HOLDINGS, INC., et al.,                                   )   Case No. 20-11719 (CSS)
                                                                   )
                  Debtors in a Foreign Proceeding,1                )
                                                                   )   (Joint Administration Requested)
                                                                   )

     NOTICE OF AGENDA FOR TELEPHONIC HEARING ON FIRST DAY MOTIONS
     SCHEDULED FOR JULY 2, 2020 AT 11:00 A.M. (PREVAILING EASTERN TIME),
    BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI BANKRUPTCY JUDGE,
       AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
        DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5th FLOOR,
              COURTROOM NO. 6, WILMINGTON, DELAWARE 19801

                ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.


                   TO APPEAR BY VIDEO CONFERENCE VIA ZOOM,
                PARTIES SHOULD USE THE FOLLOWING INSTRUCTIONS:

                                  Topic: Cirque Du Soleil Hearing
                  Time: July 2, 2020 at 11:00 a.m. Eastern Time (US and Canada)

                   Join Zoom Hearing: https://www.zoomgov.com/j/1614237060
                                          Meeting ID: 161 423 7060
                                             Password: 948457


TO APPEAR TELEPHONICALLY VIA COURTCALL, PARTIES MUST MAKE PRIOR
               ARRANGEMENTS WITH COURTCALL BY
          TELEPHONE (866-582-6878) OR FACSIMILE (866-533-2946)


1
     The last four digits of Debtor CDS U.S. Holdings, Inc.’s tax identification number are (0086). Due to the large
     number of debtor entities in these chapter 15 cases, for which the Debtors have requested joint administration, a
     complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
     provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims
     and noticing agent at www.omniagentsolutions.com/cirquedusoleil. The location of the Debtors’ service
     address for purposes of these chapter 15 cases is: 8400, 2e Avenue Montréal, Quebec H1Z 4M6 Canada .




DOCS_DE:229463.3 68700/001
                 Case 20-11719-CSS      Doc 16    Filed 07/01/20   Page 2 of 4




    This agenda sets forth items in the order they appear in the first day motions binders
               delivered to the Court. The status of each is set forth below.

1. Petition Packages:
        a)       CDS U.S. Holdings, Inc. [Case No. 20-11719] (Docket No. 1)
        b)       Blue Man International, LLC [Case No. 20-11720] (Docket No. 1)
        c)       Cirque du Soleil Radio CT Holding, LLC [Case No. 20-11721] (Docket No. 1)
        d)       Cirque du Soleil Radio CT, LLC [Case No. 20-11722] (Docket No. 1)
        e)       The Works Entertainment, LLC [Case No. 20-11723] (Docket No. 1)
        f)       Cirque Theatrical, LLC [Case No. 20-11724] (Docket No. 1)
        g)       Cirque on Broadway, LLC [Case No. 20-11725] (Docket No. 1)
        h)       Joie De Vie, LLC [Case No. 20-11726] (Docket No. 1)
        i)       Cirque du Soleil GP Inc. [Case No. 20-11727] (Docket No. 1)
        j)       CDS Canadian Holdings, Inc. [Case No. 20-11728] (Docket No. 1)
        k)       Cirque du Soleil Canada Inc. [Case No. 20-11729] (Docket No. 1)
        l)       Cirque du Soleil, Inc. [Case No. 20-11730] (Docket No. 1)
        m)       Cirque du Soleil Images Inc. [Case No. 20-11731] (Docket No. 1)
        n)       Cirque du Soleil Inspiration Inc. [Case No. 20-11732] (Docket No. 1)
        o)       Création 4U2C, Inc. [Case No. 20-11733] (Docket No. 1)
        p)       CDS U.S. Intermediate Holdings, Inc. [Case No. 20-11734] (Docket No. 1)
        q)       Blue Man Inc. [Case No. 20-11735] (Docket No. 1)
        r)       Blue Man Group Holdings, LLC [Case No. 20-11736] (Docket No. 1)
        s)       Blue Man Group Records, LLC [Case No. 20-11737] (Docket No. 1)
        t)       Astor Show Productions, LLC [Case No. 20-11738] (Docket No. 1)
        u)       Blue Man Group Publishing, LLC [Case No. 20-11739] (Docket No. 1)
        v)       Blue Man Vegas, LLC [Case No. 20-11740] (Docket No. 1)
        w)       Blue Man Orlando, LLC [Case No. 20-11741] (Docket No. 1)
        x)       Blue Man Productions, LLC [Case No. 20-11742] (Docket No. 1)
        y)       Blue Man Chicago, LLC [Case No. 20-11743] (Docket No. 1)
        z)       Cirque du Soleil Holdings USA, Inc. [Case No. 20-11744] (Docket No. 1)
        aa)      Cirque du Soleil (US), Inc. [Case No. 20-11745] (Docket No. 1)
        bb)      Cirque du Soleil America, Inc. [Case No. 20-11746] (Docket No. 1)
        cc)      Cirque du Soleil Nevada, Inc. [Case No. 20-11747] (Docket No. 1)
        dd)      VSTAR Entertainment Group, LLC [Case No. 20-11748] (Docket No. 1)
        ee)      Cirque Dreams Holdings LLC [Case No. 20-11749] (Docket No. 1)
        ff)      VSTAR Merchandising, LLC [Case No. 20-11750] (Docket No. 1)
        gg)      VSTAR International, LLC [Case No. 20-11751] (Docket No. 1)
        hh)      VSTAR Theatrical, LLC [Case No. 20-11752] (Docket No. 1)
        ii)      VSTAR Touring, LLC [Case No. 20-11753] (Docket No. 1)
        jj)      Cirque du Soleil Orlando, LLC [Case No. 20-11754] (Docket No. 1)
        kk)      Cirque du Soleil Vegas, LLC [Case No. 20-11755] (Docket No. 1)
        ll)      Cirque du Soleil My Call, LLC [Case No. 20-11756] (Docket No. 1)
        mm)      Velsi, LLC [Case No. 20-11757] (Docket No. 1)
        nn)      9415-8227 Québec Inc. [Case No. 20-11758] (Docket No. 1)
        oo)      9415-8235 Québec Inc. [Case No. 20-11759] (Docket No. 1)
        pp)      9415-8185 Québec Inc. [Case No. 20-11760] (Docket No. 1)

                                            2
DOCS_DE:229463.3 68700/001
                 Case 20-11719-CSS             Doc 16     Filed 07/01/20     Page 3 of 4




        qq)      9415-8219 Québec Inc. [Case No. 20-11761] (Docket No. 1)

2.      Declaration of Foreign Representative Pursuant to 11 U.S.C. § 1515 and Rule 1007(a)(4)
        of the Federal Rules of Bankruptcy Procedure and in Support of Verified Petition for (I)
        Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representative,
        and (III) Related Relief Under Chapter 15 of the Bankruptcy Code [Filed: 7/1/20]
        (Docket No. 4)

        Status:              The Declaration will be relied upon as evidentiary support for the first day
                             matters listed below.

3.      Declaration of Guy P. Martel in Support of Verified Petition for (I) Recognition of
        Foreign Main Proceedings, (II) Recognition of Foreign Representative, and (III) Related
        Relief Under Chapter 15 of the Bankruptcy Code [Filed: 7/1/20] (Docket No. 5)

        Status:              The Declaration will be relied upon as evidentiary support for the first day
                             matters listed below.

                             First Day Administrative and Procedural Motions

4.      Verified Petition for (I) Recognition of Foreign Main Proceedings, (II) Recognition of
        Foreign Representative, and (III) Related Relief Under Chapter 15 of the Bankruptcy
        Code [Filed 7/1/20] (Docket No. 2)

        Status:              A recognition hearing will be scheduled for a later date as determined by
                             the Court.

5.      Motion for Order (I) Directing Joint Administration of Cases Under Chapter 15 of the
        Bankruptcy Code and (II) Authorizing Foreign Representative to File Consolidated Lists
        of Information Required by Bankruptcy Rule 1007(A)(4) [Filed: 7/1/20] (Docket No. 6)

        Status:              This matter is going forward.

6.      Motion for Provisional Relief Pursuant to Section 1519 of the Bankruptcy Code [Filed:
        7/1/20] (Docket No. 7)

        Status:              This matter is going forward.

7.      Motion for Order Scheduling Recognition Hearing and Specifying Form and Manner of
        Service of Notice [Filed: 7/1/20] (Docket No. 8)

        Status:              This matter is going forward.




                                                   3
DOCS_DE:229463.3 68700/001
                 Case 20-11719-CSS   Doc 16     Filed 07/01/20    Page 4 of 4




Dated: July 1, 2020                         PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware

                                            /s/ Laura Davis Jones
                                            Laura Davis Jones (DE Bar No. 2436)
                                            Timothy P. Cairns (DE Bar No. 4228)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, Delaware 19899-8705 (Courier 19801)
                                            Telephone:    (302) 652-4100
                                            Facsimile:    (302) 652-4400
                                            Email:        ljones@pszjlaw.com
                                                          tcairns@pszjlaw.com

                                                          -and-

                                            Aparna Yenamandra (pro hac vice pending)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:    (212) 446-4800
                                            Facsimile:    (212) 446-4900
                                            Email:        aparna.yenamandra@kirkland.com

                                                          -and-

                                            Chad J. Husnick, P.C. (pro hac vice pending)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200
                                            Email:         chad.husnick@kirkland.com

                                            Proposed Counsel to the Foreign Representative




                                        4
DOCS_DE:229463.3 68700/001
